1
2
3                                UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5     KEVIN ROBINSON,                                            Case No. 2:19-cv-02091-KJD-NJK
6                                              Plaintiff                      ORDER
7            v.
8     ROBERT BANNISTER, et al.,
9                                           Defendants
10
11   I.     DISCUSSION

12          On December 11, 2019, this Court ordered Plaintiff to file a fully complete application to

13   proceed in forma pauperis or pay the full $400 filing fee for a civil action no later than February

14   10, 2020. Docket No. 3. On January 22, 2020, Plaintiff filed an affidavit stating he had submitted

15   his financial certificate for processing on December 12, 2019 and was waiting for his financial

16   documents from the NDOC. Docket No. 4. Thereafter, on February 5, 2020, Plaintiff filed a

17   motion for an extension of time to file a fully complete application to proceed in forma pauperis

18   because he still had not received his financial certificate from the NDOC. Docket No. 5 at 1. The

19   Court now grants Plaintiff’s motion for an extension of time. Plaintiff shall file a fully complete

20   application to proceed in forma pauperis or pay the full $400 filing fee on or before Friday, March

21   13, 2020.

22   II.    CONCLUSION

23          For the foregoing reasons, IT IS ORDERED that the Plaintiff’s motion for extension of

24   time, Docket No. 5, is GRANTED.

25          IT IS FURTHER ORDERED that, on or before Friday, March 13, 2020, Plaintiff shall

26   either: (1) file a fully complete application to proceed in forma pauperis, on the correct form with

27   complete financial attachments, including an inmate account statement for the past six months and

28   a properly executed financial certificate, in compliance with 28 U.S.C. § 1915(a); or (2) pay the
1    full $400 fee for filing a civil action (which includes the $350 filing fee and the $50 administrative
2    fee).
3            IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this order,
4    dismissal of this action may result.
5            DATED: February 6, 2020.
6
7                                                   NANCY J. KOPPE
                                                    UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -2-
